EXHIBIT 10.33

 

Community Loan Contract

 

[seal: illegible]

[seal cutoff: Rural Cooperative]

 

 

 

 

 

 

Hebei Rural Credit Cooperative

 

 
 

--------------------------------------------------------------------------------

 

 

 

Community Loan Contract

 

Serial No.: WALSNXJZ 2013 No. 06802013663614

 

Borrower (hereinafter referred to as Party A): Northern Altair Nanotechnologies
Co., Ltd

Lender (including a leading cooperative and common member cooperatives,
hereinafter referred to as Party B):

Leading cooperative: Wuan Rural Credit Cooperative Co. Ltd.

Common member cooperative: Ci County Rural Credit Cooperative

Common member cooperative: __________________________

 

Party A applies for loan with Party B and Party B agrees to provide loan to
Party A. As is prescribed under applicable laws, regulations and rules, Party A
and Party B enter into this contract upon consensus through consultation for
mutual compliance.

 

Article 1: Amount of loan

Party A borrows RMB (in letters) One Hundred and Five Million from Party B.

 

Article 2: Purpose of the loan

Party A shall use the loan for the purchase of machinery and equipment and the
construction of workshops, office buildings and facilities attached and other
infrastructure. Without the written consent of Party B, Party A shall not change
the purpose of the loan.

 

Article 3: Term of loan

The agreed-to term of loan under this contract is 12 months, running from
October 31, 2013 till October 30, 2014.

In the event that the starting date and expiration date of the loan under this
contract is inconsistent with those under the loan under the loan transfer
voucher (the loan receipt, sic passim), the actual loan disbursement date set
forth in the loan transfer voucher for the first loan disbursement shall govern
and the loan expiration date under Paragraph 1 of this article shall be adjusted
accordingly.

The loan transfer voucher shall be an integral part of this contract with the
same legal effect as this contract.

 

Article 4: Loan interest rate, default interest rate and interest calculation
and interest settlement

 

 
1

--------------------------------------------------------------------------------

 

 

 

1.

Loan interest rate

The loan interest rate under this contract refers to annual interest rate, which
is the following Item (1):

 

(1)

Fixed interest rate, that is, 100% upward on 6% = 12%. During the term of the
loan, this loan interest shall remain unchanged. In the event of any adjustment
in the benchmark interest rate of the People’s Bank as a result of which the
benchmark interest rate under this contract needs to be adjusted at the same
time as is prescribed under relevant documents, the adjustment shall be made as
is prescribed under the documents.

 

(2)

Fixed interest rate, that is, ----% (choose upward or downward) of the benchmark
interest rate ---- from the value date. The interest rate shall remain unchanged
during the term of the loan.

 

(3)

Floating interest rate, that is, ----% (choose upward or downward) of the
benchmark interest rate ---- from the value date. What’s more, this interest
rate shall be adjusted from the value date till the day when the capital and
interest under this contract are settled once every ---- according to the
benchmark interest rate on the day of interest rate adjustment and the foregoing
upward/downward ratio. The day of interest rate adjustment shall be the
corresponding day of the value date in the month of adjustment. In case there is
no corresponding day for the value date, the last day of the month shall be the
day of interest rate adjustment.

 

2.

Default interest rate

 

(1)

In case that Party A fails to use the loan for the purpose under this contract,
the default interest rate shall be 100% over the loan interest rate. When the
loan interest rate is adjusted as is prescribed under Sub-paragraph (3),
Paragraph 1 of this article, the default interest rate shall be adjusted
according to the loan interest rate after adjustment and the foregoing upward
ratio.

 

(2)

The overdue default interest rate of the loan under this contract shall be 50%
over the loan interest rate. In the event that the loan interest rate is
adjusted as is prescribed under Sub-paragraph (3), Paragraph 1 of this article,
the default interest rate shall be adjusted according to the loan interest rate
after adjustment and the foregoing upward ratio.

 

(3)

In case that overdue repayment and misuse happen to the loan at the same time,
whichever is more serious shall be chosen for the charge of default interest and
compound interest.

 

3.

The value date under this article shall refer to the day when the loan provided
under this contract is transferred to the account designated by Party A.

          When the loan under this contract is issued for the first time, the
benchmark interest rate shall refer to the loan interest rate of the same period
and the same level announced and implemented by the People’s Bank of China on
the value date. After that, when the loan interest rate is adjusted as is agreed
above, the benchmark interest rate shall refer to the loan interest rate of the
same period and the same level announced and implemented by the People’s Bank of
China on the day of adjustment. In case that the People’s Bank of China does not
announce the loan interest rate of the same period and the same level any more,
the bench mark shall refer to the loan interest rate of the same period and the
same level publicly recognized by other banks or commonly adopted on the day of
adjustment, unless otherwise agreed between both parties.

 

 
2

--------------------------------------------------------------------------------

 

  

 

4.

The loan interest rate shall be calculated from the day when the loan is
transferred to the account designated by Party A. The loan under this contract
shall be calculated by day. The daily interest rate = annual interest rate/360.
In case that Party A fails to pay the interest by the settlement deadline agreed
under this contract, and the compound interest shall be calculated from the next
day on.

 

5.

Interest settlement

 

(1)

If fixed interest rate is adopted for the loan, the interest shall be calculated
according to the agreed-to interest rate when the interest is settled. If
floating interest rate is adopted for the loan, the interest shall be calculated
according to the interest rate determined of each floating period. In case that
the interest rate floats for many times during a single interest settlement
period, the interest for each floating period shall be calculated first, and the
interest shall be the sum of interests for all floating periods on the day of
interest settlement.

 

(2)

The method 2 shall be adopted for the interest settlement for the loan under
this contract:

 

1.

If the interest is settled each month, the day of interest settlement shall be
the 20th day of each month;

 

2.

If the interest is settled each quarter, the day of interest settlement shall be
the 20th day of the last month of each quarter;

 

3.

Other methods: ----------------.

 

Article 5: The disbursement and drawdown of the loan

1.

Prerequisites for the disbursement of the loan

Party B shall be obliged to provide the loan only when the following
prerequisites are met on an on-going basis, unless Party B waives them in whole
or in part.

 

(1)

Where Party A has already gone through all legal procedures including the
approval, registration, delivery, insurance and etc. related to the loan under
this contract.

 

(2)

Where there is guarantee set under this contact, and the guarantee meets the
requirement of Party B and remains valid continuously.

 

(3)

Where Party A has already opened an account for loan drawdown and repayment as
is required by Party B.

 

 
3

--------------------------------------------------------------------------------

 

 

 

(4)

Where Party A has no breach of contract agreed to under this contract or no
situation that may endanger the safety of Party B’s creditor’s right agreed to
under this contract.

 

(5)

Where laws, regulations, rules or competent authorities neither prohibit nor
limit the loan provided by Party B under this contract.

  (6) Other conditions:



            .



 

2.

Drawdown plan

The drawdown plan shall be determined according to the following method (2).

 

1)

Drawdown plans are as follows:

 

1.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

2.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

3.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

4.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

2)

After Party B provides the loan, Party A shall use it in whole in a lump sum.

3.

Party A shall use the loan as is agreed under Paragraph 2. Party A shall not
advance, delay or cancel the drawdown.

4.

In the event that Party A uses the loan in installment, the expiration date of
the loan shall still be determined as is prescribed under Article 3 of this
contract.

 

Article 6: Repayment

1.

Repayment principle

Party A shall repay the loan under this contract according to the following
principle:

Party B shall have the right to use the repayment from Party A to first settle
various expenses which shall be borne by Party A, yet have been advanced by
Party B and expenses for the realization of Party B’s creditor’s right. The
balance shall be repaid on the basis of the principle that the interest shall be
paid first before the capital and the interest shall be settled along with the
capital.

 

 
4

--------------------------------------------------------------------------------

 

 

2.

Interest payment

Party A shall pay the due interest to Party B on the interest settlement day.
The first interest payment day shall be the first interest settlement day after
the loan is provided. The interest shall be settled along with the capital in
the last repayment.

3.

Capital repayment plan

The capital repayment plan shall be determined according to the following method
(2):

 

(1)

The capital repayment plans are as follows:

 

1.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

2.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

3.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

4.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

5.

----/ ----/ ---- (month/ date/ year) Amount: -------------------:

 

 

(2)

The interest shall be settled by quarter. The capital shall be repaid when the
term expires.

4.

Repayment method

Party A shall prepare sufficient amount for the repayment of the period in the
account opened by Party B and make the remittance for repayment on its own by
the repayment deadline agreed to under this contract or transfer a certain
amount from another account for loan repayment.

5.

Pre-payment

In the event that Party A prepays the capital, it shall apply to Party B 10
working days in advance and then prepay the capital in part or in whole upon the
consent of Party B.

 

When Party A makes the prepayment in installment, if part of the capital is to
be prepaid, the repayment shall be made in an order contrary to that under the
repayment plan. After the repayment in advance, the part of loan that has not
been repaid shall still be executed according to the loan interest rate agreed
to under this contract.

 

 
5

--------------------------------------------------------------------------------

 

 

Article 7: Rights and obligations of Party A

1.

Party A’s rights

 

(1)

Party A shall have the right to require Party B to provide the loan as is
prescribed under this contract.

 

(2)

Party A shall have the right to use the loan for the purpose agreed to under
this contract.

 

(3)

Party A shall have the right to apply to Party B for the extension of the term
of the loan as long as the conditions required by Party B are met.

 

(4)

Party A shall have the right to require Party B to keep confidential the
financial materials and trade secrets about production and operations provided
by Party A, unless otherwise prescribed under laws, regulation, rules and
competent authorities or agreed between both parties.

 

(5)

Party A shall have the right to refuse Party B’s and its staffers’ request for
bribery. Party A shall have the right to report the foregoing act or Party B’s
violation against national laws and regulations on credit interest rate, charge
for service and etc., if any, to competent authorities.

2.

Party A’s obligations

 

(1)

Party A shall withdraw the loan, settle the capital and interest of the loan in
whole and bear various expenses under this contract as is prescribed under this
contract.

 

(2)

Party A shall provide accounting materials and production and operation
materials as is required by Party B, including but not limited to the balance
sheet at the end of the last quarter and the sheet of losses and gains by the
end of the last quarter (sheet of incomes and expenses for state-owned
undertakings) provided to Party B within the first 15 working days of the first
month of each quarter as well as the annual cash flow sheet provided in time at
the end of the year. Party A shall also be responsible for the authenticity,
integrity and effectiveness of the materials provided without providing any
false materials or holding back any important operating and financial facts.

 

(3)

In case of any change in any industrial and commercial registration matter
including the name, legal representative (responsible person), domicile, scope
of operation, registered capital, articles of association of the company
(enterprise) or etc., Party A shall notify Party B in writing within 10 working
days after the change with relevant materials for the change attached.

 

(4)

Party A shall use the loan according to the purpose agreed to under this
contract. Party A shall not seize or appropriate the loan or using the rural
credit cooperative for illegal or incompliant transactions and shall cooperate
in and accept examination and supervision carried out by Party B on Party A’s
production, operation, financial activities and the use of the loan under this
contract. Party A shall not withdraw fund away, transfer its assets or make use
of related transactions to avoid any debt owed to Party B. Party A shall not use
any false contract with a related party for bank discount or pledge with
receivable notes, receivable account and other creditor’s rights without any
actual trade background to gain bank fund or credit.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(5)

In the event that Party A uses the loan under this contract for production or
engineering construction, Party A shall follow national regulations on
environmental protection.

 

(6)

Before settling the capital and interest of the loan owed to Party B, Party A
shall not provide any guarantee to any third party with any asset created by the
loan under this contract without the consent of Party B.

 

(7)

If Party A is a group client, Party A shall report information about related
transactions for over 10% of the net assets of Party A to Party B in time,
including 1) relations between transaction parties; 2) transaction items and
transaction nature; 3) transaction amount or corresponding proportions; and 4)
pricing policies (including transactions without any amount or only with nominal
amount).

 

(8)

The loan provided under this contract is for the purpose of fixed asset loan or
project loan. Party A shall guarantee that the proposed project can be approved
by competent governmental authorities without violating any laws or regulations.
The capital or other required funds shall be available in whole by a prescribed
deadline at a prescribed proportion so as to guarantee the project can be
completed as is scheduled.

 

Article 8: Rights and obligations of Party B

1.

Party B shall have the right to require Party A to repay the capital, interest
and fees for the loan as is scheduled, to execute other agreed-to rights under
this contract, and perform other obligations of Party A under this contract.

2.

Party B shall provide the loan as is agreed under this contract, unless
otherwise delayed for Party A’s reason or any reason other than Party B’s fault.

3.

Party B shall keep confidential the financial materials and trade secrets about
production and operation provided by Party A, unless otherwise prescribed under
laws, regulation, rules and competent authorities or agreed between both
parties.

4.

Party B shall not offer bribery to Party A and its staffers or ask for or accept
bribery from Party A and its staffers.

5.

Party B shall not engage in bad faith acts that impair the legal interest of
Party A.

 

Article 9: Liabilities for breach of contract and remedies for situations that
endanger the creditor’s right of Party B.

 

 
7

--------------------------------------------------------------------------------

 

 

1.

Party B’s breach of contract and liabilities for breach of contract

 

(1)

In case that Party B fails to provide the loan as is agreed under this contract
without any justifiable reason, Party A shall have the right to require Party B
to still provide the loan as is prescribed under this contract.

 

(2)

In case that Party B violates any ban under laws and regulations of the state to
charge any interest or fee from Party A that shall not be charged, Party A shall
have the right to require Party B to return it.

2.

Party A’s breach of contract

 

(1)

Where Party A violates any agreement or legal obligation under this contract.

 

(2)

Where Party A states without ambiguity or by its act that it will not perform
any obligation under this contract.

3.

Situations that may endanger Party B’s creditor’s right

 

(1)

In case of any of the following situations happening to Party A which may
endanger the safety of the creditor’s right under this contract as is believed
by Party B: contracting, trust (receivership), lease, joint-stock reform,
decrease in registered capital, investment, joint operation, incorporation,
merger, acquisition and reorganization, separation, joint venture, application
(being applied) for business suspension for rectification, application for
disincorporation, being canceled, application (being applied) for bankruptcy,
change in controlling shareholders/ actual controllers or transfer of material
assets, production suspension, business suspension, being subject to a large
amount of penalty imposed by a competent authority, cancelation of registration
by competent authorities, cancelation of business license by competent
authorities, involvement in material legal disputes, severe difficulties in
production and operation or deterioration in financial status, and the legal
person’s or the major responsible person’s failure to perform its
responsibilities.

 

(2)

In case of any of the following situations happening to Party A which may
endanger the safety of the creditor’s right under this contract as is believed
by Party B: Party A fails to fulfill other due debts (including those owed to
agencies of various levels of Hebei Rural Credit Cooperative), transfers its
properties at low prices or for free, deducts debt of a third party, fails to
execute its creditor’s right or other rights actively, or provides guarantee to
a third party.

 

(3)

Party A’s shareholders misuse the legal person’s independent status of the
company or the limited liabilities of shareholders to avoid debts and Party B
believes this situation may endanger the safety of the creditor’s right under
this contract.

 

(4)

Any prerequisite for the loan disbursement as is agreed under this contract
fails to be met continuously.

 

(5)

In case of any of the following situations happening to the guarantor which may
endanger the safety of the creditor’s right under this contract as is believed
by Party B:

 

 
8

--------------------------------------------------------------------------------

 

 

 

1.

The guarantor violates any agreement under this contract or any fact stated and
guaranteed is false, wrong or missed.

 

2.

The guarantor’s contracting, trust (receivership), lease, joint-stock reform,
decrease in registered capital, investment, joint operation, incorporation,
merger, acquisition and reorganization, separation, joint venture, application
(being applied) for business suspension for rectification, application for
disincorporation, being canceled, application (being applied) for bankruptcy,
change in controlling shareholders/ actual controllers or transfer of material
assets, production suspension, business suspension, being subject to a large
amount of penalty imposed by a competent authority, cancelation of registration
by competent authorities, cancelation of business license by competent
authorities, involvement in material legal disputes, severe difficulties in
production and operation or deterioration in financial status, and the legal
person’s or the major responsible person’s failure to perform its
responsibilities, which may affect the guarantor’s capability of guarantee.

 

3.

Other situations that cause or may cause the loss of the capacity of guarantee.

 

(6)

In case of any of the following situations happening to mortgage or pledge which
may endanger the safety of the creditor’s right under this contract as is
believed by Party B:

 

1.

Properties mortgaged or pledged are damaged, lost or depreciated due to the
expropriation, confiscation or requisition of the state, change in market
situations or any other reasons.

 

2.

Properties mortgaged or pledged are seized, detained, frozen, deducted,
retained, auctioned, supervised by an administrative authority or involved in
any dispute over its ownership.

 

3.

The mortgagor or the pledgor violates any agreement under the mortgage contract
or pledge contract or any fact stated and guaranteed is false, wrong or missed.

 

4.

Other situations that may endanger the mortgage right or pledge right of Party
B.

 

(7)

The guarantee has not been established, has not become valid, is invalid, is
canceled or is rescinded, the guarantor breaches the contract or forfeits its
capability of guarantee in part or in whole, the guaranty is depreciated and
other situations that may endanger the safety of the creditor’s right under this
contract as is believed by Party B.

 

(8)

Other situations that may endanger the safety of the creditor’s right under this
contract as is believed by Party B.

4.

Party B’s remedies

Party B shall have the right to execute one or several of the following rights
in case of any situation under Paragraph 2 or Paragraph 3 of this article:

 

 
9

--------------------------------------------------------------------------------

 

 

 

 

(1)

To stop the loan disbursement

 

(2)

To announce the loan becomes due immediately and to require Party A to repay the
capital, interest and fees for all due and undue debts under this contract
immediately.

 

(3)

In case that Party A fails to draw down and use the loan as is agreed under the
contract, Party B shall have the right to require Party A to pay a penal sum
that equals 100% of the amount that fails to be paid as is agreed and shall have
the right to refuse Party A’s drawdown of the amount under this contract that
has not been used.

 

(4)

In case that Party A fails to use the loan for the agreed-to purpose under this
contract, interest and compound interest shall be calculated and charged for the
part appropriated by Party A according to the default interest rate and the
interest settlement method agreed to under this contract from the day when the
loan is used for any purpose other than the purpose under this contract until
the capital and interest are settled in whole.

 

(5)

In case that Party A fails to settle the loan in time, for the capital and
interest of the loan which Party A fails to settle in time (including the
capital and interest of the loan that have been announced by Party B to become
overdue ahead of time in whole or in part), interest and compound interest shall
be calculated and charged according to the default interest rate and the
interest settlement method agreed to under this contract from the day when the
loan is used for any purpose other than the purpose under this contract till the
capital and interest are settled in whole. Overdue loan shall mean that Party A
fails to settle the loan in time or settles to loan within the term of this plan
in installment.

Before the loan becomes due, compound interest for the interest that Party A
fails to settle in time shall be calculated and charged according to the default
interest rate and the interest settlement method agreed to under this contract.

 

(6)

Other remedies, including but not limited to:

 

1.

Deduct an amount in RMB or in any other currencies from the account opened at
the system of Hebei Rural Cooperative without prior notice.

 

2.

Exercise the right of guarantee.

 

3.

Require Party A to provide new guarantee for all the debts under this contract
that meets the requirement of Party B.

 

4.

Rescind this contract.

 

 
10

--------------------------------------------------------------------------------

 

 

Article 10: Other terms and conditions

1.

Assumption of expenses

Expenses for lawyer’s fees, insurance, evaluation, registration, safekeeping,
authentication, notarization and etc. shall be assumed by Party A, unless
otherwise agreed between both parties.

All the expenses incurred by Party B for the realization of the creditor’s right
(including but not limited to legal fees, arbitration fees, property
preservation fees, travel expenses, execution fees, evaluation fees, auction
fees, notarization fees, delivery fees, announcement fees, lawyer’s fees and
etc.) shall be assumed by Party A.

2.

Use of Party A’s information

Party A agrees that Party B can inquire the credit status of Party A from the
credit database established upon the approval of People’s Bank of China and
competent credit authorities or relevant units and departments and, it further
agrees that Party B can provide Party A’s information to credit databases
established upon the approval of People’s Bank of China and competent credit
authorities. Party A also agrees that Party B can use and disclose the
information of Party A in a reasonable matter as is demanded by its business.

3.

Exigent notice for collection upon announcement

For Party A’s failure to repay the capital and interest of the loan or other
situations of breach of contract, Party B shall have the right to notify
relevant departments or units and issue an exigent notice for collection upon
announcement via news media.

4.

Validity of the evidence recorded by Party B

Unless there is any reliable and irrefutable evidence to the contrary, internal
accounting records related to capital, interest, fees and repayment records and
records and vouchers incurred during the business procedures including Party A’s
drawdown, repayment, interest repayment and etc. which are formulated or kept by
Party B as well as records and vouchers for Party B’s exigent collection of the
loan shall constitute valid evidence establishing the relationship of creditor’s
right between Party A and Party B. Party B shall not propose any objection just
because the foregoing records, documentations, vouchers, evidence are formulated
or kept by Party B unilaterally.

5.

Reservation of rights

The rights of Party B under this contract shall not affect and exclude any right
it is entitled to under laws, regulations and other contracts. Any tolerance,
allowance, favorable terms or delay in the execution of this contract for breach
of contract or delay shall not be deemed as the waiver of rights and benefits
under this contract or permission or recognition of any violation against this
contract. Further, it shall not limit, stop and impede the on-going exercise of
such rights or any other rights, nor cause any obligation or responsibility that
shall be assumed by Party B to Party A.

 

 
11

--------------------------------------------------------------------------------

 

 

6.

Unless Party A assumes other due debts to Party B except debts under this
contract, Party B shall have the right to deduct the amount in RMB or any other
currencies in the account opened by Party A in the system of Hebei Rural Credit
Cooperative to settle any due debt first, and Party A agrees to bring up no
objection.

7.

In case that the mailing address or contact information of Party A changes,
Party A shall notify Party B in writing immediately and any losses caused by the
failure to notify Party B in time shall be assumed by Party A on its own.

8.

Deduction of payables

Party B shall have the right to deduct an amount in RMB or any other currencies
for all payables of Party A under this contract from the account opened by Party
A in the system of Hebei Rural Credit Cooperative without notifying Party A in
advance.

9.

Dispute settlement

Any dispute arising during the performance of this contract shall be settled
through consultation. If consultation does not work, the following method 1
shall be adopted for settlement:

 

1.

File a lawsuit at the people’s court in the place where the domicile of the
leading cooperative is located.

 

2.

Submit the case to the arbitration commission in the place where the domicile of
the leading cooperative is located for arbitration according to the then valid
arbitration rules of the commission at the time of the application of the
arbitration. The arbitration award shall be final with binding force upon both
parties.

During the proceedings of the lawsuit or arbitration, the parts under this
contract that is not involved in the dispute shall still be performed.

10.

Conditions for the contract to come into effect

This contract shall comes into effect upon the signature and official stamp of
the legal representative (responsible person) or authorized representative of
Party A and the signature and official stamp of the legal representative
(responsible person) or authorized representative of Party B.

11.

This contract is made in three copies.

 

 
12

--------------------------------------------------------------------------------

 

 

12.

Other agreements

 

(1)

_______________________________________________:

 

(2)

_______________________________________________:

 

(3)

_______________________________________________:

[seal: illegible]

 

Article 11: Statement

1.

Party A is well informed of Party B’s scope of business and scope of authority.

2.

Party A has already read all the terms and conditions of this contract. Party B
has already provided corresponding explanation for the terms and conditions
under this contract. Party A has been made fully aware of and understood the
meaning of the terms and conditions under this contract and corresponding legal
consequences.

3.

Obligations under this contract signed and performed by Party A are compliant
with provisions under laws, administrative regulations, rules and articles of
association and internal organization files of Party A and have been approved by
internal authorities of Party A and/ or national authorities.

[seal: illegible]

[seal: Northern Altair] [seal: Stamp of Wei Guohua]

Party A (official stamp): _______________________________

Legal representative (responsible person) or authorized representative
(signature): [illegible]

 

[seal: Wuan Rural Credit Cooperative Co. Ltd.]

Party B (official stamp): _______________________________

Legal representative (responsible person) or authorized representative
(signature): [illegible]

 

[seal: Ci County Rural Credit Cooperative]

Party B (official stamp): _______________________________

Legal representative (responsible person) or authorized representative
(signature): [illegible]

 

October 31, 2013

 

13

 